UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . COMMISSION FILE NUMBER:001-32994 OILSANDS QUEST INC. (Exact name of issuer as specified in its charter) Colorado 98-0461154 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 800, 326 - 11th Avenue SW, Calgary, Alberta, Canada T2R 0C5 (Address of principal executive offices) (403) 263-1623 (Issuer's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes TNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer: £ Accelerated filer: T Non-accelerated filer: £ Smaller reporting company: £ (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No T As of September 7, 2011 there were348,698,837 shares of common stock issued and outstanding. OILSANDS QUEST INC. FORM 10Q FOR THE QUARTER ENDED July 31, 2011 Part I.Financial Information Forward-Looking Statements Item 1. Financial Statements Unaudited Consolidated Balance Sheets as of July 31, 2011 and April 30, 2011 3 Unaudited Consolidated Statements of Operations for theThree Months EndedJuly31, 2011 and 2010 and for the Period from Inception on April 3, 1998 toJuly 31, 2011 4 Unaudited Consolidated Statements of Stockholders’ Equity for theThree Months Ended July 31, 2011 and 2010, for the Years Ended April 30, 2011 and 2010, and for the Period from Inception on April 3, 1998 to April 30, 2009 5 Unaudited Consolidated Statements of Comprehensive Loss for the Three Months Ended July 31, 2011 and 2010 and for the Period from Inception on April 3, 1998 toJuly 31, 2011 9 Unaudited Consolidated Statements of Cash Flows for theThree Months EndedJuly 31, 2011 and 2010 and for the Period from Inception on April 3, 1998 toJuly 31, 2011 10 Unaudited Notes to Consolidated Financial Statements 11 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 20 Part IIOther Information 21 Item 1. Legal Proceedings 21 Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. (Removed and Reserved) 26 Item 5. Other Information 26 Item 6. Exhibits 26 Signatures 27 Cautionary Statement about Forward-Looking Statements The following includes certain statements that may be deemed to be "forward-looking statements."All statements, other than statements of historical facts, included in this Form 10-Q that address activities, events or developments that our management expects, believes or anticipates will or may occur in the future are forward-looking statements.Such forward-looking statements include discussion of such matters as: · our ability to maintain sufficient cash to accomplish our business objectives, including our ability to continue as a going concern; · the amount and nature of future capital, exploration and development expenditures; · the extent and timing of exploration and development activities; · business strategies and development of our business plan and exploration programs; · potential relinquishment of certain of our oil sands permits and licenses; · anticipated cost of our asset retirement obligations, including the extent and timing of our core hole re-abandonment program; and · our ability to secure additionalfunds through the sale of assets or equity. Forward-looking statements also typically include words such as "anticipate", "estimate", "expect", "potential", "could" or similar words suggesting future outcomes.Readers are cautioned that forward-looking statements are not guarantees of future performance and that actual results or developments may differ materially from those expressed or implied in the forward-looking statements. The Company is under no duty to update any of these forward-looking statements after the date of this report.You should not place undue reliance on these forward-looking statements. It is presumed that readers have read or have access to our 2011 Annual Report filed on Form 10-K/A which includes disclosures regarding critical accounting policies as part of Management’s Discussion and Analysis of Financial Condition and Results of Operations.All future payments in Canadian dollars have been converted to United States dollars using an exchange rate of $1.00 U.S. $0.9538 CDN, which was the July 31, 2011 exchange rate.Unless otherwise stated, all dollar amounts are expressed in U.S. dollars. 2 OILSANDS QUEST INC. (A Development Stage Company) Consolidated Balance Sheets (Unaudited) (in thousands, except share data) July 31, 2011 April 30, 2011 ASSETS Current Assets: Cash and cash equivalents $ $ Restricted cash (note 4) Accounts receivable Prepaid expenses Total Current Assets Property and Equipment (notes 5 and 6) Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable $ $ Accrued liabilities Current portion of asset retirement obligation (note 7) Total Current Liabilities Obligation under sublease contract Asset Retirement Obligation (note 7) Stockholders’ Equity: Capital Stock Preferred Stock, par value of $0.001 each, 10,000,000 shares authorized, 1 Series B Preferred share outstanding (note 9) - - Common Stock, par value of $0.001 each, 750,000,000 shares authorized, 348,698,837 and 348,495,556 shares outstanding atJuly 31, 2011and April 30, 2011 respectively (note 10) Additional Paid-in Capital Deficit Accumulated During Development Stage Accumulated Other Comprehensive Income Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ Going concern (note 1) Contingencies and commitments (note 13) Subsequent events (notes 5b, 5c and 14) See Notes to Consolidated Financial Statements 3 OILSANDS QUEST INC. (A Development Stage Company) Consolidated Statements of Operations (Unaudited) (in thousands, except share data and per share amounts) Three Months Ended July 31, From Inception on April 3, 1998 through to July 31, 2011 Expenses: Exploration $ $ $ General and administrative: Corporate Stock-based compensation (notes 8 and 11) ) Foreign exchange (gain) loss ) ) Depreciation and accretion Impairment of property and equipment (note 6) - Total Expenses Other Items: Interest income ) ) ) Loss before income tax Deferred income tax benefit - ) ) Net loss Net loss attributable to non-controlling interest - - ) Net loss attributable to common stockholders $ $ $ Net loss attributable to common stockholders per share – Basic and Diluted $ $ Weighted Average Number of Common Shares Outstanding See Notes to Consolidated Financial Statements 4 OILSANDS QUEST INC. (A Development Stage Company) Consolidated Statements of Stockholders' Equity (in thousands, except shares) Additional Paid in Capital Accumulated Other Comprehensive Income (Loss) Deficit Accumulated During the Development Stage Total Stockholders’ Equity Common Stock Preferred Stock Shares Par Value Shares Par Value Balance, April 30, 2011 $ 1 $ - $ Exchange of OQI Sask Exchangeable shares - Stock-based compensation cost - Other comprehensive income Foreign exchange loss on translation - Net loss - Balance July 31, 2011 $ 1 $ - $ Additional Paid in Capital Accumulated Other Comprehensive Income (Loss) Deficit Accumulated During the Development Stage Total Stockholders’ Equity Common Stock Preferred Stock Shares Par Value Shares Par Value Balance, April 30, 2010 $ 1 $ - $ Common stock issued for : Cash 20 - Exchange of OQI Sask Exchangeable shares - Stock-based compensation cost - Share issue costs - Premium on flow-through shares - Proceeds from exercise of OQI Options - Other comprehensive income Foreign exchange loss on translation - Net loss - Balance July 31, 2010 $ 1 $ - $ See Notes to Consolidated Financial Statements 5 OILSANDS QUEST INC. (A Development Stage Company) Consolidated Statements of Stockholders' Equity (in thousands, except shares) Additional Paid in Capital Accumulated Other Comprehensive Income Deficit Accumulated During the Development Stage Total Stockholders’ Equity Common Stock Preferred Stock Shares Par Value Shares Par Value Balance, April 30, 2010 $ 1 $ - $ Common stock issued for: Cash 53 - Premium on flow-through shares - Exchange of OQI Sask Exchangeable shares 3 - Stock-based compensation cost - Share issue costs - Proceeds from exercise of OQI Sask options - Other comprehensive income Foreign exchange gain on translation - Net loss - Balance April 30, 2011 $ 1 $ - $ See Notes to Consolidated Financial Statements 6 OILSANDS QUEST INC. (A Development Stage Company) Consolidated Statements of Stockholders' Equity (in thousands, except shares) Additional Paid in Capital Accumulated Other Comprehensive Income (Loss) Deficit Accumulated During the Development Stage Total Stockholders’ Equity Common Stock Preferred Stock Shares Par Value Shares Par Value Balance, April 30, 2009 $ 1 $ - $ Common stock issued for: Cash 45 - Stock option exercises - Exchange of OQI Sask Exchangeable shares 5 - Stock-based compensation cost - Share issue costs - Proceeds from exercise of OQI Sask options - Other comprehensive income Foreign exchange gain on translation - Net loss - Balance April 30, 2010 $ 1 $ - $ See Notes to Consolidated Financial Statements 7 OILSANDS QUEST INC. (A Development Stage Company) Consolidated Statements of Stockholders' Equity (in thousands, except shares) Common Stock Preferred Stock Additional Paid in Accumulated Other Comprehensive Income Deficit Accumulated During the Development Non-Controlling Total Stockholders' Shares Par Value Shares Par Value Capital (Loss) Stage Interest Equity Common stock issued at inception on April 3, 1998 for assets $
